                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

UNITED STATES OF AMERICA,               )
                                        )
                   Plaintiff,           )                  8:12CR388
                                        )
             v.                         )
                                        )
TINA M. HOGE,                           )                   ORDER
                                        )
                   Defendant.           )
                                        )


       IT IS ORDERED that Defendant’s November 22, 2019, revocation hearing is
continued until further order of the court. The U.S. Attorney’s Office shall promptly
notify the undersigned when the defendant has been arrested.

      DATED this 21st day of November, 2019.

                                       BY THE COURT:

                                       s/ Richard G. Kopf
                                       Senior United States District Judge
